In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-20-00002-CR


                               MARCUS BARRIOS, APPELLANT

                                                V.

                                    THE STATE OF TEXAS

                            On Appeal from the 364th District Court
                                    Lubbock County, Texas,
           Trial Court No. 2019-418,748, Honorable William R. Eichman II, Presiding

                                          July 29, 2021
                               MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      Appellant, Marcus Barrios, was convicted following a jury trial of continuous sexual

abuse of a child and was assessed an enhanced sentence of confinement for life without

parole.1 In a single issue, Appellant asserts the State’s evidence at trial was legally

insufficient to convict him. We disagree with Appellant and affirm the judgment.




      1   See TEX. PENAL CODE ANN. § 21.02 (West 2019).
                                                  Background


      In November 2019, Appellant was indicted for committing two or more acts of

sexual abuse against J.F., a child younger than fourteen years of age. The indictment

alleged that from May 2010 through May 2017, Appellant committed three counts of

indecency by contact with J.F. and four counts of aggravated sexual assault. See TEX.

PENAL CODE §§ 21.11, 22.021.


      In December 2019, a four-day jury trial was held. The State’s evidence showed

that in May 2017, J.F. was living with her mother, stepfather (Appellant),2 and sister. The

family had returned to their home from a barbeque when Appellant, angry, stormed out

of the house. J.F. and her sister spoke to each other and agreed to tell their mother how

they felt about their parents arguing and about Appellant’s sexual abuse of the two

children. J.F.’s sister told their mother Appellant had fondled her breasts and took them

in his mouth after she had taken a bath. J.F. told her mother Appellant had been sexually

abusing her for years, including acts of anal and vaginal penetration.3 The girls’ mother

called the police. Investigating officers gathered J.F.’s sheets, which upon testing showed

the presence of Appellant’s semen.


      J.F. and her sister were taken to the Children’s Advocacy Center for an interview

and examination. Terri Sanchez, a forensic interviewer, found J.F. to be engaging,

friendly, and talkative. Sanchez also described J.F.’s sister as engaging and talkative,




      2   At trial, Appellant was in his late forties.

      3   J.F. also alleged Appellant first exposed himself to her when she was ten years old.

                                                         2
and who maintained good eye contact and stayed on track. J.F.’s and her sister’s

accounts of sexual abuse by Appellant were consistent with their earlier outcries.


        J.F. was examined by Loli Reyna, a sexual assault nurse examiner (SANE). J.F.

detailed several acts of sexual abuse by Appellant that had been occurring for years.

Reyna noted that J.F.’s genitalia had suffered multiple lacerations that were consistent

with the sexual acts alleged against Appellant. J.F. suffered a deep laceration to her anus

and extensive injury to her rectum. Reyna indicated J.F.’s injuries were consistent with

sexual abuse.


        In addition to testimony from J.F.’s mother, sixteen-year-old J.F. took the stand to

testify about her abuse by Appellant. J.F. provided a detailed account of the escalating

sexual abuse she endured for more than six years. She testified that Appellant taught

her how to masturbate him, that the two took turns engaging in oral sex, and how they

engaged in anal and vaginal sex on a regular basis. J.F. testified that Appellant would

wipe his ejaculate on her bedding4 or clothes. J.F. said she had told no one because she

was embarrassed, and scared Appellant would hurt her.


        Thereafter, the jury found Appellant guilty and sentenced him to confinement for

life without parole. On appeal, Appellant contends the State’s evidence was insufficient

to convict him because (1) J.F.’s motivation for making her outcry was her disappointment

in her mother not leaving her marriage with Appellant; (2) J.F.’s testimony was indicative

of a manic episode due to a bipolar disorder; (3) J.F.’s motive for making an outcry to her


        4 Forensic evidence reveals Appellant’s semen was found on one of J.F.’s red sheets. J.F. used

the term “blankets” to describe the material J.F. would use for cleaning up his ejaculate and the bedding
taken by the state for forensic testing. This semantic difference was resolved by the jury as a part of the
assessment of the evidence.

                                                    3
mother was anger; (4) Reyna’s findings and testimony do not establish with certainty that

J.F. was sexually assaulted; and (5) J.F.’s testimony was generally not credible.


                         Legal Sufficiency—Standard of Review


      We apply only one standard to evaluate the evidentiary sufficiency to support a

criminal conviction beyond a reasonable doubt: legal sufficiency. Temple v. State, 390

S.W.3d 341, 360 (Tex. Crim. App. 2013). Under this standard, we examine all the

evidence adduced at trial in the light most favorable to the verdict to determine whether

any reasonable juror could have found the essential elements of the offense beyond a

reasonable doubt. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015) (citing

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)). In a

legal sufficiency review, circumstantial evidence is as probative as direct evidence; a

conviction can be supported solely by circumstantial evidence. Kuciemba v. State, 310

S.W.3d 460, 462 (Tex. Crim. App. 2010). Although we consider all the evidence admitted

at trial, we do not reevaluate the weight and credibility of the evidence, nor do we

substitute our judgment for that of the factfinder. Williams v. State, 235 S.W.3d 742, 750

(Tex. Crim. App. 2007). “When the record supports conflicting inferences, we presume

that the factfinder resolved the conflicts in favor of the verdict, and we defer to that

determination.” Murray, 457 S.W.3d at 448-49.


      To establish Appellant committed the offense of continuous sexual abuse of a

child, the State was required to prove beyond a reasonable doubt that Appellant, during

a period of time thirty or more days in duration, committed at least two acts of sexual

abuse against J.F., a child younger than fourteen years of age, while he was at least


                                            4
seventeen years of age at the time of each of the acts. See TEX. PENAL CODE ANN.

§ 21.02(b) (West 2019). An “act of sexual abuse” is defined as including an act that

constitutes the offenses of indecency with a child; id. § 21.11(a),(c), and aggravated

sexual assault. Id. § 21.02(c)(2 & 4); see id. § 22.021(a)(1)(B) (West 2019) (enumerating

acts that constitute an offense of indecency with a child and aggravated sexual assault

including causing penetration of a child’s anus or sexual organ, causing penetration of

child’s mouth by actor’s sexual organ, and causing child’s sexual organ, anus, or mouth

to contact or penetrate the mouth, anus, or sexual organ of another person). The State

need not prove the exact dates of the abuse, only that “there were two or more acts of

sexual abuse that occurred during a period that was thirty or more days in duration.”

Brown v. State, 381 S.W.3d 565, 574 (Tex. App.—Eastland 2012, no pet.); Lane v. State,

357 S.W.3d 770, 773-74 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d).


                                           Analysis


       Appellant challenges his conviction by questioning J.F.’s motivation for her outcry,

theorizing her allegations were the result of a manic episode, contending she was not a

credible witness, and attacking Reyna’s inability to testify with certainty that J.F.’s injuries

were caused by sexual intercourse. The uncorroborated testimony of a child victim is

sufficient to support a conviction for indecency with a child as well as aggravated sexual

assault. TEX. CODE CRIM. PROC. ANN. art. 38.07(a) (West Supp. 2020); Martinez v. State,

178 S.W.3d 806, 814 (Tex. Crim. App. 2005) (noting that article 38.07 deals with the

sufficiency of evidence required to sustain a conviction for certain sexual offenses);

Chapman v. State, 349 S.W.3d 241, 245-46 (Tex. App.—Eastland 2011, pet. ref’d). The

State has no burden to produce any corroborating or physical evidence. Martinez v.

                                               5
State, 371 S.W.3d 232, 240 (Tex. App.—Houston [1st Dist.] 2011, no pet.); see also Lee

v. State, 176 S.W.3d 452, 458 (Tex. App.—Houston [1st Dist.] 2004) (“The lack of physical

or forensic evidence is a factor for the jury to consider in weighing the evidence.”), aff’d,

206 S.W.3d 620 (Tex. Crim. App. 2006). Likewise, a child victim’s outcry statement alone

can be sufficient to support a sexual assault conviction. See Jones v. State, 428 S.W.3d

163, 169 (Tex. App.—Houston [1st Dist.] 2014, no pet.); Tear v. State, 74 S.W.3d 555,

560 (Tex. App.—Dallas 2002, pet. ref’d).


       Although J.F.’s testimony at trial, by itself, was sufficient evidence to convict

Appellant, additional evidence also supported a finding of guilt. J.F.’s outcry to her

mother, the consistent testimony from Reyna, the SANE exam results, and the results of

forensic testing all support the jury’s verdict. We decline Appellant’s invitation to become

a thirteenth juror. See Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999).

Although we consider all the evidence admitted at trial, we do not reevaluate the weight

and credibility of the evidence, nor do we substitute our judgment for that of the factfinder.

Williams, 235 S.W.3d at 750. See Cain v. State, 958 S.W.2d 404, 408-09 (Tex. Crim.

App. 1997) (determination of what weight to give contradictory testimonial evidence is

within the sole province of the jury, as it turns on an evaluation of credibility and

demeanor). Appellant merely proffers alternative interpretations of the evidence that the

jury possessed the power to consider and accept or reject. “When the record supports

conflicting inferences, we presume that the factfinder resolved the conflicts in favor of the

verdict, and we defer to that determination.” Murray, 457 S.W.3d at 448-49. To the extent

there were inconsistencies in the evidence, it was the jury’s duty to resolve those

inconsistencies. See Jackson, 443 U.S. at 319. We overrule Appellant’s single issue.


                                              6
                                       Conclusion


      The trial court’s judgment is affirmed.




                                                    Lawrence M. Doss
                                                       Justice



Do not publish.




                                            7